Exhibit 10.2

AMENDED AND RESTATED GUARANTY OF PAYMENT AND PERFORMANCE

THIS AMENDED AND RESTATED GUARANTY OF PAYMENT AND PERFORMANCE (this “Guaranty”)
is made as of June 18, 2015 by Newtek Business Services Corp., a Maryland
corporation and successor-in-interest to Newtek Business Services, Inc., a New
York corporation, with its principal executive offices at 212 West 35th Street,
New York, New York 10001 (“Guarantor”), in favor of Capital One, National
Association having an address at 299 Park Avenue, New York, New York 10171
(“Lender”).

R E C I T A L S :

WHEREAS, Lender established a line of credit in favor of Newtek Small Business
Finance, LLC (successor-in-interest by merger to Newtek Small Business Finance,
Inc.), a wholly-owned subsidiary of the Guarantor (the “Borrower”), in the
maximum principal amount not to exceed Fifty Million and No/100 Dollars
($50,000,000) pursuant to a Third Amended and Restated Loan Agreement dated as
of October 29, 2014 (as amended, modified, supplemented, or restated from time
to time, the “Loan Agreement”) and as evidenced by an Amended and Restated
Revolving Loan Note (Guaranteed Loans) and an Amended and Restated Revolving
Loan Note (Non-Guaranteed Loans); and

WHEREAS, it is a condition precedent to the execution and delivery of a First
Amendment to Loan Documents dated as of the date hereof between the Borrower and
Lender, that the Guarantor execute and deliver this Guaranty in favor of Lender.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, and in order to
induce Lender to make the Loans to Borrower, Guarantor hereby represents,
warrants and covenants to Lender as follows:

1. Authorization and Enforceability of Loan Documents. Guarantor has taken all
steps required to authorize and has in its capacity as the sole member of
Borrower authorized the execution and delivery of the Loan Agreement and the
other Loan Documents. To the best of its knowledge, the Loan Agreement and the
other Loan Documents have been duly authorized and executed by Borrower and are
legal, valid and binding instruments, enforceable against Borrower in accordance
with their respective terms subject to the effect of bankruptcy, insolvency,
reorganization, moratorium or other legal or equitable principles now or
hereafter in effect generally affecting creditors’ rights and remedies.

2. Obligations Guaranteed. Guarantor unconditionally guarantees to Lender
(i) the prompt and unconditional payment of all of the Obligations under the
Loan Agreement, including without limitation, the Loans and the interest
thereon, whether now or hereafter advanced, as the same shall become due and
payable under the Notes, the Loan Agreement and the other Loan Documents,
whether at stated maturity, by acceleration or otherwise, and any and all sums
of money which, at the time, may have become or become due and payable under the
provisions of the Loan Agreement or any other Loan Document, and the due and
prompt performance of all of the terms, agreements, covenants and conditions of
the Notes, the Loan Agreement and the other Loan Documents; (ii) payment in full
of any and all expenses that may be paid or incurred by Lender in the collection
of all or any portion of Guarantors’ obligations



--------------------------------------------------------------------------------

hereunder or the exercise or enforcement of any one or more of the other rights,
powers, privileges, remedies and interests of Lender under the Loan Documents or
hereunder, irrespective of the manner or success of any such collection,
exercise or enforcement, and whether or not such expenses constitute part of the
Borrower’s obligations; and (iii) performance of all of the Borrower’s (and all
of the other entities guaranteeing the Loans) covenants and obligations
contained herein and/or therein. Guarantor’s obligation to cause Borrower and
any other guarantors to take any action with respect to their respective
covenants and obligations shall be limited to those actions consistent with its
status as the sole stockholder (or as a member or majority stockholder as
applicable) of such parties and shall be exercised through the power consequent
upon such status.

3. Unconditional Guaranty. This Guaranty is an absolute, unconditional, present
and continuing guaranty of payment and performance and not of collection and is
in no way conditioned or contingent upon any attempt to enforce Lender’s rights
against Borrower or to collect from the Borrower or upon any other condition or
contingency; accordingly, Lender shall have the right to proceed against
Guarantor immediately upon any Event of Default under the Loan Documents without
taking any prior action or proceeding to enforce the Loan Documents or to
liquidate or foreclose on any security Lender may at any time hold pursuant
thereto. Guarantor hereby waives and releases any claim (within the meaning of
11 U.S.C. § 101) which Guarantor may have against Borrower arising from a
payment made by Guarantor under this Guaranty and agrees not to assert or take
advantage of any subrogation rights of Guarantor or any other right of Guarantor
to proceed against Borrower for reimbursement. It is expressly understood that
the waivers and agreements of Guarantor constitute additional and cumulative
benefits given to Lender for its security and as an inducement for its extension
of credit to Borrower.

4. Liability Unimpaired. Guarantor’s liability hereunder shall in no way be
limited or impaired by, and Guarantor hereby consents to and agrees to be bound
by, any amendment, extension or modification of the provisions of any of the
Loan Documents or any other instrument made to or with Lender by Borrower or any
other guarantor, or any Person who succeeds Borrower as owner of all or part of
any Collateral prior to foreclosure of the Loan Agreement or exercise of any
power of sale contained therein. In addition, Guarantor’s liability hereunder
shall in no way be limited or impaired by (i) any extensions of time for
performance required by any of said documents, (ii) any sale, assignment or
foreclosure of the Notes or Loan Agreement or any sale or transfer of all or
part of the property covered by the Loan Agreement, (iii) any exculpatory
provision in any of said instruments limiting Lender’s recourse to any
Collateral or to any other security, or limiting Lender’s rights to a deficiency
judgment against Borrower, (iv) the release of Borrower or any other Person
(including, without limit, any other guarantor) from performance or observance
of any of the agreements, covenants, terms or conditions contained in any of
said instruments by operation of law or otherwise, (v) the release or
substitution in whole or in part of any security for the Loans, (vi) Lender’s
failure to record the Loan Agreement or file any UCC financing statements (or
Lender’s improper recording or filing of any thereof) or to otherwise perfect,
protect, secure or insure any security interest or lien given as security for
the Loans, (vii) the invalidity, irregularity or unenforceability, in whole or
in part, of any of the Loan Documents, this Guaranty or any other instrument or
agreement executed or delivered to Lender in connection with the Loans, except
to the extent that there is a final adjudication by a court of competent
jurisdiction of a valid defense to Borrower’s obligations under the Loan
Documents to payment of the Indebtedness, (viii) the inaccuracy of

 

- 2 -



--------------------------------------------------------------------------------

any of the representations and warranties made by Borrower in the Loan
Agreement, the other Loan Documents or any disbursement certificates or requests
for disbursements made under the Loan Agreement, or (ix) any other action or
circumstance whatsoever which constitutes, or might be construed to constitute,
a legal or equitable discharge or defense (except full payment and satisfaction)
of Borrower for its obligations under any of the Loan Documents or of any
Guarantor under this Guaranty (whether as surety, guarantor or otherwise); and,
in any such case, whether with or without notice to Guarantor and with or
without consideration.

5. Preservation of Loan Documents. Guarantor will cause Borrower to maintain and
preserve the enforceability of the Loan Documents as the same may be amended,
modified, supplemented or restated at any time and from time to time, and will
not permit Borrower to take or to fail to take actions of any kind, the taking
of which or the failure to take which might be the basis for a claim that
Guarantor has a defense to Guarantor’s obligations hereunder.

6. Security; Events of Default. Pursuant to the terms of the Amended and
Restated Security Agreement of even date herewith (the “Security Agreement”), as
security for any and all of the obligations of Guarantor under this Guaranty,
now existing or hereafter arising hereunder or otherwise (collectively, the
“Liabilities”), Guarantor has granted to Lender a lien upon and a security
interest in certain collateral more particularly described in the Security
Agreement, including in the proceeds thereof.

Without limiting the generality of paragraphs 1-4, inclusive, of this Guaranty,
and in addition to any and all rights and remedies Lender may have hereunder or
under the other Loan Documents, upon the occurrence of any of the following
events or any other agreement with Lender (each an “Event of Default”):

(a) Guarantor defaults under this Guaranty or any Loan Document or any other
agreement with Lender to which Guarantor is a party;

(b) any representation or warranty made by Guarantor herein or in any other Loan
Document to which Guarantor is a party is false or untrue as of the date such
representation or warranty is made;

(c) Guarantor commences any case, proceeding, or other action under any law of
any jurisdiction relating to bankruptcy, insolvency, reorganization, or relief
of debtors or seeks to have an order for relief entered with respect to
Guarantor or seeks to be adjudicated a bankrupt or insolvent, or seeks
reorganization, arrangement, adjustment, liquidation, dissolution, composition
or other relief with respect to Guarantor or Guarantor’s debts, or seeks the
appointment of a receiver, trustee, custodian, or other similar official for
Guarantor or for all or any substantial part of Guarantor’s property;

(d) Guarantor makes a general assignment for the benefit of creditors;

(e) there is commenced against Guarantor any case, proceeding or other action of
the type referred to in clause (c) above or seeking the issuance of a warrant of
attachment, execution, distraint, or similar process against all or any
substantial part of Guarantor’s property, which case, proceeding or other action
results in an entry of an order for relief or is not dismissed, discharged or
bonded within sixty days of the commencement thereof;

 

- 3 -



--------------------------------------------------------------------------------

(f) Guarantor takes any action indicating Guarantor’s consent to, approval of,
or acquiescence in or in furtherance of, any of the acts set forth in clause
(c) and (e) above;

(g) Guarantor admits in writing Guarantor’s inability to pay Guarantor’s debts
as they mature;

(h) Guarantor terminates or dissolves or suspends Guarantor’s usual business
activities or conveys, sells, leases, transfers or otherwise disposes of all or
a substantial part of Guarantor’s property, business or assets other than in the
ordinary course of business;

(i) there shall be any default under or demand made under any other financing
agreement or guaranty to which it is a party; or

(j) the existence or occurrence at any time of one or more conditions or events
which, in the reasonable good faith opinion of Lender, has resulted or is
reasonably likely to result in a material adverse change in the business,
properties or financial condition of Guarantor;

then, any or all of the obligations of Guarantor shall, at Lender’s option,
become (for the purpose of this Guaranty) immediately due and payable by
Guarantor, without demand or notice. In addition, upon the occurrence of any
Event of Default, Lender shall have all of the rights and remedies provided to a
secured party by the Uniform Commercial Code as in effect in New York State at
that time. Guarantor agrees that in the event that notice is necessary, written
notice provided in accordance with paragraph 26 of this Guaranty and given below
five Business Days prior to the date of public sale of the property subject to
the lien and security interest created herein or prior to the date after which
private sale or any other disposition of said property will be made shall
constitute reasonable notice.

7. Indemnification; Payments; Certain Waivers. Guarantor (i) waives any right or
claim of right to cause a marshalling of Borrower’s assets or to cause Lender to
proceed against any of the security for the Loans or for the obligations
guaranteed hereby before proceeding against Guarantor, (ii) agrees that any
payments required to be made by Guarantor hereunder shall become due on demand
in accordance with the terms of paragraph 2 hereof and without presentment to
Borrower, demand for payment or protest, or notice of non-payment or protest,
and (iii) except as hereinafter provided, expressly waives and relinquishes all
rights and remedies accorded by applicable law to guarantors. Without limiting
the generality of the foregoing, Guarantor hereby waives all rights (x) to
participate in any claim or remedy Lender may now or hereafter have against
Borrower or in any collateral which Lender has or hereafter may acquire for the
obligations guaranteed hereby and (y) except as provided below, to contribution,
indemnification, set-off, exoneration or reimbursement, whether from Borrower,
Guarantor, or any other Person now or hereafter primarily or secondarily liable
for any of Borrower’ obligations to Lender, and whether arising by contract or
operation of law or otherwise by reason of Guarantor’s execution, delivery or
performance of this Guaranty.

 

- 4 -



--------------------------------------------------------------------------------

Guarantor does not waive and hereby retains all rights of subrogation,
contribution, indemnification, set-off or reimbursement against Borrower or any
other guarantor that Guarantor may have (the “Undersigned’s Rights”); provided,
however, that (i) this Guaranty shall neither be contingent upon the existence
of the Undersigned’s Rights nor subject to any claims or defenses whatsoever
which may be asserted in connection with the enforcement or attempted
enforcement of the Undersigned’s Rights including, without limitation, any claim
that the Undersigned’s Rights were abrogated by any of Lender’ acts, and
(ii) until the Loans shall have been fully and finally paid and satisfied and
Lender shall have no further commitment or other obligation to make Loans or
other financial accommodations to Borrower and the Loan Agreement and all other
Loan Documents shall have been terminated and shall be of no further force and
effect, Guarantor hereby postpones and subordinates (A) the exercise of any and
all of the Undersigned’s Rights to Lender’s rights against Guarantor under this
Guaranty or against Borrower under any of the Loan Documents, and (B) any of the
Undersigned’s Rights to any collateral securing the Loans.

8. Reinstatement. This Guaranty shall continue to be effective, or be reinstated
automatically, as the case may be, if at any time payment, in whole or in part,
of any of the obligations guaranteed hereby is rescinded or otherwise must be
restored or returned by Lender (whether as a preference, fraudulent conveyance
or otherwise) upon or in connection with the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Borrower, Guarantor or any other
Person, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, either Borrower, Guarantor,
any other Credit Party or any other Person or for a substantial part of
Borrower’s, Guarantor’s, or any of such other Person’s property, as the case may
be, or otherwise, all as though such payment had not been made. Guarantor
further agrees that in the event any such payment is rescinded or must be
restored or returned, all costs and reasonable expenses (including, without
limitation, reasonable legal fees and expenses) incurred by or on behalf of
Lender in defending or enforcing such continuance or reinstatement, as the case
may be, shall constitute costs of enforcement, the payment of which is
guaranteed by Guarantor pursuant to paragraph 2 above and covered by Guarantor’s
indemnity pursuant to paragraph 7 above.

9. Litigation, Compliance with Judgments. Guarantor represents and warrants with
respect to itself that there are no actions, suits or proceedings pending or
threatened against or affecting Guarantor, at law, in equity or before or by any
governmental authorities which would have a material adverse effect on
Guarantor’s ability to perform its obligations hereunder and, to the best of
Guarantor’s knowledge, Guarantor is not in default with respect to any order,
writ, injunction, decree or demand of any court or governmental authorities.

10. No Conflicts. Guarantor represents and warrants with respect to itself that
the consummation of the transactions contemplated hereby and the performance of
this Guaranty and the other Loan Documents to which Guarantor is a party have
not resulted and will not result in any breach of, or constitute a default
under, any mortgage, deed of trust, lease, bank loan or credit agreement,
corporate charter, by-laws, partnership agreement or other instrument to which
Guarantor is a party or by which Guarantor may be bound or affected.

11. Compliance with Laws. Guarantor represents and warrants with respect to
itself that Guarantor is in compliance with, and the transactions contemplated
by the Loan Documents and this Guaranty do not and will not violate any
provision of, or require any filing,

 

- 5 -



--------------------------------------------------------------------------------

registration, consent or approval under, any federal, state or local law, rule,
regulation, ordinance, order, writ, judgment, injunction, decree, determination
or award (hereinafter, “Laws”) presently in effect having applicability to
Guarantor, and agrees that Guarantor will comply promptly with all laws now or
hereafter in effect having applicability to Guarantor.

12. Accuracy of Information; Full Disclosure. Guarantor represents and warrants
with respect to itself that (a) neither this Guaranty nor any documents,
financial statements, reports, notices, schedules, certificates, statements or
other writings furnished by or on behalf of Guarantor to Lender in connection
with the negotiation of the Loan Documents or the consummation of the
transactions contemplated hereby or thereby, or required herein or by the other
Loan Documents to be furnished by or on behalf of Guarantor, contains any untrue
or misleading statement of a material fact, and (b) there is no fact which
Guarantor has not disclosed to Lender in writing which materially affects
adversely the business affairs or financial condition of Guarantor, or the
ability of Guarantor to perform this Guaranty and the other Loan Documents to
which Guarantor is a party.

13. Financial Statements and Covenants. (a) Guarantor represents and warrants
with respect to itself that the most recent financial statements heretofore
delivered by Guarantor to Lender are true and correct in all respects, have been
prepared in accordance with sound accounting principles consistently applied and
fairly present Guarantor’s financial condition as of the date thereof, and no
material adverse change has occurred in the financial condition reflected there
in since the date thereof.

(b) Guarantor shall deliver to Lender within twenty (20) days of filing, but in
no event more than fifteen (15) days after the last permitted extension for
filing without penalty, its signed federal tax returns.

(c) Promptly after a written request therefor, such other financial data or
information as Lender may reasonably request from time to time.

(d) Guarantor agrees and acknowledges that any now existing or hereinafter
created loan from Guarantor to the Borrower shall at all times be subordinate to
the Loans to the extent required by the Loan Agreement.

(e) Guarantor shall at all times during the term of the Loans maintain its
primary bank accounts with Lender.

(f) Guarantor shall provide copies of all financial statements, reports and the
like, as required pursuant to the Loan and Security Agreement.

(g) Promptly upon its becoming available, Guarantor shall provide Lender with
one copy of each financial statement, report, notice or proxy statement sent by
Guarantor to stockholders generally pursuant to Section 13(a) or 15(d) of the
Securities Exchange Act of 1934, as amended, and, a copy of each regular or
periodic report, and any registration statement, or prospectus in respect
thereof, filed by Guarantor with any securities exchange or with federal or
state securities and exchange commissions or any successor agency.

(h) Guarantor agrees and acknowledges that it shall maintain all of its
Subsidiaries and Affiliates as separate and independent entities consistent with
the standards of

 

- 6 -



--------------------------------------------------------------------------------

Section 6.18 of the Loan Agreement and shall not allow the Collateral under the
Loan and Security Agreement to become intermingled with any Person that is not a
Credit Party, nor shall it suffer or permit any of the Borrower’s Collateral
under the Loan Agreement to be directly or indirectly pledged to any party other
than Lender.

14. Non-Waiver Remedies Cumulative. No failure or delay on Lender’s part in
exercising any right, power or privilege under any of the Loan Documents, this
Guaranty or any other document made to or with Lender in connection with the
Loans shall operate as a waiver of any such privilege, power or right or shall
be deemed to constitute Lender’s acquiescence in any default by Borrower or
Guarantor under any of said documents. A waiver by Lender of any right or remedy
under any of the Loan Documents, this Guaranty or any other document made to or
with Lender in connection with the Loans on any one occasion shall not be
construed as a bar to any right or remedy which Lender otherwise would have on
any future occasion. The rights and remedies provided in said documents are
cumulative, may be exercised singly or concurrently and are not exclusive of any
rights or remedies provided by law.

15. Transfers of Interests in Loans. Guarantor recognizes that Lender may sell
and transfer interests in the Loans to one or more participants and/or assignees
(collectively, “Participants”) and that all documentation, financial statements,
appraisals and other data, or copies thereof, relevant to Borrower, Guarantor or
the Loans, may be exhibited or delivered on a confidential basis to and retained
by any such Participant or prospective Participant, with a request to any
prospective Participant to return such information if it does not become a
Participant.

16. Separate Indemnity. Guarantor acknowledges and agrees that Lender’s rights
(and Guarantor’s obligations) under this Guaranty shall be in addition to all of
Lender’s rights (and all of Guarantor’s obligations) under any indemnity
agreement executed and delivered to Lender by Borrower and/or Guarantor or any
other guarantor in connection with the Loans, and payments by Guarantor under
this Guaranty shall not reduce any of Guarantor’s obligations and liabilities
under any such indemnity agreement.

17. Severability. Any provision of this Guaranty, or the application thereof to
any Person or circumstance, which, for any reason, in whole or in part, is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Guaranty (or the remaining
portions of such provision) or the application thereof to any other Person or
circumstance, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision (or portion thereof)
or the application thereof to any Person or circumstance in any other
jurisdiction.

18. Entire Agreement; Amendments. This Guaranty contains the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
oral or written agreements or statements relating to such subject matter, and
none of the terms and provisions hereof may be waived, amended or terminated
except by a written instrument signed by the Person against whom enforcement of
the waiver, amendment or termination is sought.

19. Successors and Assigns. This Guaranty shall be binding upon and shall inure
to the benefit of Lender and Guarantor and their respective successors and
assigns. This

 

- 7 -



--------------------------------------------------------------------------------

Guaranty may be assigned by Lender with respect to all or any portion of the
obligations guaranteed hereby, and when so assigned Guarantor shall be liable
under this Guaranty to the assignee(s) of the portion(s) of the obligations
guaranteed hereby so assigned without in any manner affecting the liability of
Guarantor hereunder to Lender with respect to any portion of the obligations
guaranteed hereby retained by Lender.

20. WAIVER OF TRIAL BY JURY. GUARANTOR, AND BY ITS ACCEPTANCE HEREOF, LENDER,
EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. GUARANTOR AND
LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

21. ADDITIONAL WAIVERS IN THE EVENT OF ENFORCEMENT. GUARANTOR HEREBY EXPRESSLY
AND UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING
BROUGHT BY OR ON BEHALF OF LENDER ON THIS GUARANTY, ANY AND EVERY RIGHT
GUARANTOR MAY HAVE TO (I) INJUNCTIVE RELIEF, (II) INTERPOSE ANY COUNTERCLAIM
THEREIN (OTHER THAN COMPULSORY COUNTERCLAIMS), AND (III) HAVE THE SAME
CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING
HEREIN CONTAINED SHALL PREVENT OR PROHIBIT GUARANTOR FROM INSTITUTING OR
MAINTAINING A SEPARATE ACTION AGAINST LENDER WITH RESPECT TO ANY ASSERTED CLAIM.

22. Governing Law; Submission To Jurisdiction. This Guaranty and the rights and
obligations of the parties hereunder shall in all respects be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without giving effect to New York’s principles of conflicts of law other than
Section 5-1401 of the New York General Obligations Law). Guarantor hereby
irrevocably submits to the non-exclusive jurisdiction of the federal and state
courts located in the City of New York, Borough of Manhattan over any suit,
action or proceeding arising out of or relating to this Guaranty, and Guarantor
hereby agrees and consents that, in addition to any methods of service of
process provided for under applicable law, all service of process in any such
suit, action or proceeding in any of the Courts of New York State or the United
States District Court for the Eastern District of New York may be made by
certified or registered mail, return receipt requested, directed to Guarantor at
the address indicated below, and service so made shall be complete five (5) days
after the same shall have been so mailed.

23. Paragraph Headings. Any paragraph headings and captions in this Guaranty are
for convenience only and shall not affect the interpretation or construction
hereof.

 

- 8 -



--------------------------------------------------------------------------------

24. Liability Unaffected by Release. Subject only to written notice to
Guarantor, any other Person liable upon or in respect of any obligation hereby
guaranteed, may be released without affecting the liability of Guarantor
hereunder.

25. Joint and Several Obligations. If more than one Person comprises Guarantor,
then each such Person’s obligations and liability under this Guaranty shall be
joint and several.

26. Notices. Notices shall be given in the manner provided in the Loan Agreement
and with respect to Guarantor at the address set forth on the signature page
hereto. Guarantor acknowledges reviewing the notice provision contained in the
Loan Agreement and accepts the provisions thereof.

27. Intentionally Omitted.

28. Certain Defined Terms. Capitalized terms used but not defined herein shall
have their respective meanings as set forth in the Loan Agreement.

29. Counterparts; Facsimile or Electronic Transmission. This Guaranty may be
executed by the parties hereto in one or more counterparts, each of which shall
be deemed an original and all of which when taken together shall constitute one
and the same agreement. Any signature delivered by a party by facsimile
transmission or other electronic transmission shall be deemed to be an original
signature hereto.

(page intentionally ends here)

 

- 9 -



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDED AND RESTATED

GUARANTY OF PAYMENT AND PERFORMANCE OF

NEWTEK BUSINESS SERVICES CORP.

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered by its duly authorized official as of the date first above stated.

 

NEWTEK BUSINESS SERVICES CORP., as

successor-in-interest by merger to NEWTEK

BUSINESS SERVICES, INC.

By:

/s/ Barry Sloane

Name: Barry Sloane Title: Chief Executive Officer Address: 212 West 35th Street
New York, NY 10001

 

- 10 -